DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.  The After Final Amendment of 4/18/22 is entered.
 	Claims 14-17, 19, 20 and 27-29 are currently pending.  
	The amendment to the claims obviates all prior rejections and necessitates the new rejections set forth below.
Claim Objections
Claim 29 is objected to because of the following informalities: ‘mehtyltransferase’ is misspelled.  It should be corrected to ‘methyltransferase’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 19, 20, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 newly recites ‘and an agent for the treatment of PD’.  This ingredient is vague and indefinite.  It is unclear what the structure of this agent is that is included in the composition.  The metes and bounds of ‘agents’ are not understood.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 112-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 19, 20 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended to recite that the composition also comprises ‘an agent for the treatment of PD”.  Claim 29 has been amended to recite that “said antigen for the treatment of PD is a catechol-O-methyltranserase inhibitor (COMT-inhibitor)”. 
Page 4, paragraph before ‘Brief Description of Drawings’:
Since microbiota composition is associated with certain medications e.g. COMT-inhibitors, analysis of microbiota in PD patients can be useful to select the optimal medications for a patient, minimizing adverse side effects.
This passage is referring to COMT-inhibitors and how the affect the microbiota, but does not recite the use of the COMT-inhibitor in a composition with Prevotella for treating PD.
	Pages 9 and 10 recite that the composition may comprise Prevotella, and many other bacteria as well as probiotic, prebiotics, antibiotics, growth factors, bacteriophages, etc. (see pages 10-11); however, there is no mention of “agents for treatment of PD” or “COMT-inhibitor”.
	Table 2 on page 16 mentions that 97.3% of patients in the treatment study were already taking antiparkinsonian medication, but does not teach the specific type or that it was administered in a composition comprising Prevotella too.  Table 1 list the different medications which patients were presently being treated with and how they affected bacterial compositions in the patients’ samples.  This passage is not related to compositions comprising any of these medications and Parkinson’s disease and some of these drugs are not for treatment of Parkinson’s disease, but for lowering cholesterol, blood thinners, etc.
	Table IV also does not provide written support for the agents, e.g.,
t was investigated whether antiparkinsinian medication was a possible confounder by testing each of the abovementioned families for significantly different abundances between users and non-users of each antiparkinsonian drug class in the PD group. Patients using COMT-inhibitors had significantly higher levels (median % [IQR]) of Lactobacillaceae (0.22 [0-2.07]
vs. 0 [0-0.02]; P=0.001) and lower levels of Clostridiales Incertae Sedis IV (0.00 [0-0.20] vs. 0.84 [0.02-2.73]; P=0.005) than those not using this class of drugs. No significant differences were found for any other antiparkinsonian drug class.
  
	Page 18 teaches that Prevotellacease abundance was not explained by more severe constipation in the PD group or differences in medication or medical history.
Table 5 examines the effects of COMT-inhibitor medication effect within the study group effect for Lactobaillaceae and Clostridales Incerate Sedis, but makes no mention of a composition comprising COMT-inhibitor and Prevotella.
	Applicants have pointed to this passage bridging pages 3-4 of the instant specification:
The present invention may improve gut function in PD patients leading to
relief of gastrointestinal symptoms including constipation and IBS, improved
nutritional status. It may increase levels of thiamine, folate, short chain fatty acids, hydrogen sulfide, and gut hormones like ghrelin in the body of PD patients leading to alleviation of symptoms and slowing of disease progression. Prevotella enterotype is associated with high production of these molecules and those have been shown to be decreased in PD and effective in PD treatment.

The present invention may provide a tool for differentiating patients with PD from patients with another disease mimicking PD (such as Progressive supranuclear palsy, Multiple system atrophy, Corticobasal degeneration, vascular parkinsonism, Alzheimer’s disease, Essential tremor, Normal pressure hydrocephalus)

The method of the invention improves barrier function of the gut mucosa reducing expo-sure to bacterial endotoxin, inflammation and oxidative stress in the patient organism leading tobetter health.

Since microbiota composition is associated with certain medications e.g.
COMT- inhibitors, analysis of microbiota in PD patients can be useful to select the optimal medications for a patient, minimizing adverse side effects.

	The above cited passage does not provide written support for:
14. (Currently Amended) A composition suitable for use in treatment of Parkinson’s disease (PD) in an individual, wherein the composition increases abundance of intestinal Prevotellaceae in said individual, and wherein active ingredients of the composition consist of Prevotellaceae, an effective amount of prebiotic to support growth of the Prevotellaceae, and an agent for the
treatment of PD, wherein the Prevotellaceae comprises one or more species of Prevotella disiens, Prevotella oris,or Prevotella melaninogenica.

	The claim is for ‘any agent for the treatment of PD” and even though the passages refers to COMT-inhibitors as an example, it merely recites that certain medications are associated with microbiota composition.  There is no mention of putting these together in a composition, much less the vastly broad scope of any PD agent.  The passage does not describe the combination of Prevotella with these PD agents and a prebiotic.  The passage teaches analyzing microbiota in PD patients to select optimal medications.
	Accordingly, written support cannot be found for the new claim limitations in the original specification or original claims.  Applicants should point to additional written support by page and line number or remove the language from the claims.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       



/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        4/28/22